Citation Nr: 1002410	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-25 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for claimed scarring of 
the left inner thigh.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to a compensable initial evaluation for the 
service-connected tinea cruris, status post staphylococcus 
aureus infection.  

4.  Entitlement to a compensable initial evaluation for the 
service-connected residual scarring of the groin as secondary 
to the service-connected tinea cruris, status post 
staphylococcus aureus infection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 and a January 2009 RO 
rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in July 2009.  A transcript of 
the hearing has been associated with the claims file.  

The Board notes that the Veteran raised the matter of service 
connection for bilateral hearing loss during his July 2009 
Board hearing.  Because the issue has not been developed or 
certified for appellate consideration, it is not presently 
before the Board and must be referred to the RO.

The issues of a compensable initial evaluation for the 
service-connected residual scarring of the groin and a 
compensable initial evaluation for the service-connected 
tinea cruris, status post staphylococcus aureus infection are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The Veteran currently is not shown to have scarring of 
the left inner thigh that can be causally linked to his 
period of service.  

3.  The currently demonstrated tinnitus is not shown to have 
had its clinical onset in service or to be related to any 
event or incident of active service.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
scarring of the left inner thigh due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  

2.  The Veteran does not have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims decided hereinbelow has been 
accomplished.  

In particular, the RO sent the Veteran a letter in January 
2008 advising him that to establish entitlement to service 
connection on the merits, the evidence must show a current 
disability, an injury or disability based on active service, 
and a relationship between the claimed disabilities and 
active service. 

The January 2008 letter further advised the Veteran of the 
five Dingess elements, to specifically include that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.

Finally, the January 2008 letter also advised the Veteran 
that VA is responsible for getting relevant records held by 
any Federal agency, to include service records, Social 
Security Administration (SSA) records, and records from VA 
and other Government agencies; that he must provide enough 
information about the records to allow VA to request them; 
and that it was his responsibility to make sure VA received 
the records.

In light of the January 2008 RO letter, the Board finds that 
the Veteran has received notice of the elements required to 
support his claims for service connection, and notice of what 
evidence, if any, will be obtained by the Veteran, and notice 
of what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims herein 
decided.  

First, the Veteran's service treatment record (STR) is on 
file, and the claims file contains medical records from those 
VA and non-VA medical providers that the Veteran identified 
as having relevant records, including his Social Security 
Administration (SSA) records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

Accordingly, the Board finds that there are no further VA or 
non-VA medical providers having additional pertinent records 
that should be obtained before the appeal is adjudicated by 
the Board.  See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010) (clarifying that VA's duty to assist applies 
only to records relevant to a Veteran's present claim).  

Second, the Veteran was afforded VA examinations in November 
2008 for the purpose of determining whether his claimed 
disorders are due to active service.  The Board finds that 
the VA examinations are adequate because, as shown below, 
they were based upon consideration of the Veteran's pertinent 
medical history, his lay assertions and current complaints, 
and because they describe the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)).  

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been afforded a hearing before the 
Veterans Law Judge and presented argument and testimony in 
support of his claims.  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In addition, service connection may be established on a 
presumptive basis for certain disabilities resulting from 
exposure to an herbicide agent such as Agent Orange.  See 38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

In weighing the evidence, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report 
on the onset and continuity of his current symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  


A.  Service Connection for Scarring of the Left Inner Thigh

The Veteran is contending that service connection is 
warranted for scarring of the left inner thigh as a residual 
of an in-service staphylococcus aureus infection.  

The Board notes that in a January 2009 rating decision, the 
RO granted service connection for tinea cruris, status post 
staphylococcus aureus infection.  The RO also granted service 
connection for residual scarring of the groin secondary to 
the service-connected tinea cruris, status post 
staphylococcus aureus infection.  The RO based its decision 
on the results of a November 2008 VA examination (discussed 
hereinbelow), which revealed scars in the left groin and 
right groin area.  

At his Board hearing, the Veteran described the claimed scars 
as being located "up closer," rather than on the middle 
thigh.  Because the RO granted service connection for scars 
of the groin area, it appears service connection has been 
granted for the scarring claimed by the Veteran.  

The Board points out, however, that the Veteran has not 
withdrawn his appeal for the present claim of service 
connection for scarring of the left thigh, and the RO has 
continued to adjudicate the issue as an independent claim.  

Accordingly, the Board will consider the scope of the present 
claim to be limited to scarring of the left inner thigh, 
exclusive of the groin area.  

The Veteran's service treatment record (STR) includes several 
treatment notes from January 1970, at Phu Cat in the Republic 
of Vietnam indicating that the Veteran complained of a rash 
in the groin.  The diagnosis was that of tinea cruris with 
secondary strep infection of the skin.  A February 1970 
treatment notes shows that the Veteran had returned to the 
United States, but that the disorder was not improving on 
medication.  

During his discharge examination in April 1970, the Veteran 
endorsed having a history of skin disease; he wrote that he 
was treated for 11 days in Phu Cat in February 1970 for 
extreme dermatitis of the groin area.  The reviewing 
physician noted "[b]ody rash in 1970, treated, NCNS" (No 
Complications, No Sequelae).  On physical examination, a 
clinical evaluation of the skin was "normal."  

Following the Veteran's discharge in July 1970, the next 
evidence relating to the skin consists of a May 2003 VA 
treatment note indicating that the Veteran complained of dry 
skin for the prior 3 to 4 years on his feet and lower 
extremities.  An examination revealed multiple white, scaling 
lesions, mostly on the ankles, but some on the posterior 
lower extremity.  The diagnosis was that of chronic molluscum 
contagiosum on the lower extremity.  There was no indication 
of scarring on the left inner thigh.  

In August 2005 the Veteran underwent a VA dermatology 
consultation.  His complaints included bumps on his arms and 
legs over the prior couple of years and pruritus on scrotum.  
An examination revealed papules on the bilateral lower 
extremities and dorsal feet and lichenified inferior on the 
scrotum.  As in May 2003, there was no indication of scarring 
on the left inner thigh.  

Shortly thereafter, the Veteran underwent a consultation with 
a private physician in October 2005.  His complaints included 
scrotal pruritus, but on physical examination, there was no 
erythema or rashes appreciated.  The consultation note was 
also silent with regard to scarring of the left inner thigh.  

In connection with his present claim, the Veteran underwent a 
VA skin examination in November 2008.  The VA examiner did 
not have the claims file for review, but noted the pertinent 
history to include a 1969 in-service hospitalization for a 
fungal infection of the groin area, which developed into 
Staphylococcus aureus.  

The Veteran indicated that the initial infection resolved, 
but the itching had reoccurred since then.  He complained of 
having some scarring from the Staphylococcus aureus 
infection.  

On examination, the VA examiner found mild erythema in the 
bilateral groin area with scarring, including a 1 cm x 2 mm 
well-healed scar in the left groin and 2 scars in the right 
groin.  The pertinent diagnosis was that of tinea cruris, 
chronic, status post Staphylococcus aureus infection with 
residual scarring.  The examiner opined that the Veteran at 
least as likely as not had a continuation of the in-service 
tinea cruris with residual scarring.   

Based upon a careful review of the evidence, as indicated, 
the Board finds that service connection for scarring of the 
left inner thigh must be denied.  

Specifically, as shown, there is no disability manifested by 
scarring of the left inner thigh exclusive of the groin 
diagnosed at any time during the course of the appeal.  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  In the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992)(citation omitted); see also McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the 
requirement of a "current disability" is satisfied if a 
disorder is diagnosed at the time a claim is filed or at any 
time during the pendency of the appeal; service connection 
may be awarded even though the disability resolves prior to 
adjudication of the claim).  

Without evidence showing a current disability manifested by 
scarring of the left inner thigh, the Veteran's claim must be 
denied.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. 
App. at 321.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


B. Service Connection for Tinnitus

The Veteran is also claiming service connection for tinnitus.  

At his July 2009 Board hearing, the Veteran testified that he 
was stationed in the Republic of Vietnam for 12 months during 
his active service.  There he worked 12-hour shifts on the 
flightline loading and unloading aircraft, which exposed him 
to noise from various types of aircraft; he was not provided 
hearing protection.  There were also incoming enemy bombs and 
missiles, which caused loud explosions.  

The Veteran's DD 214 shows that he received the Vietnam 
Service Medal (VSM) with 1 Bronze Service Star, and had 
training as a materiel facilities specialist, air cargo 
specialist, and air freight specialist.  His military 
occupational specialty (MOS) is listed as 64750 (material 
facilities specialist).

The Veteran's STR shows that, during his discharge 
examination in April 1970, he denied a history of ear trouble 
or hearing loss.  

At his July 2009 Board hearing, the Veteran testified that 
could not recall when the ringing in his ears started.  There 
was no specific event he could remember.  

The post-service treatment records are silent with regards to 
findings or complaints related to tinnitus.  

In fact, a May 2005 VA primary care note shows that the 
Veteran denied having any hearing changes.  Similarly, during 
a physical examination in August 2006, the Veteran had no 
complaints related to his ears, and the examination showed 
that the Veteran was not hard of hearing.  

In connection with his present claim, the Veteran underwent a 
VA examination in November 2008.  The examiner reviewed the 
claims file and noted the Veteran's history to include one 
year in Vietnam with three years total of active service.  

The examiner further indicated that the Veteran had post-
service occupational noise exposure including working with 
heavy equipment such as forklifts, and for the Highway 
Department.  The Veteran also had recreation noise exposure 
such as working with carpentry tools, chainsaws and firearms.  

With regard to his current functional limitations, the VA 
examiner noted that the Veteran complained of needing to turn 
the television up slightly.  

With regard to the onset of his symptoms, the Veteran 
indicated that he had had tinnitus "for years," but he was 
unsure as to the date of onset.  

Based on the Veteran's complaints, the VA examiner diagnosed 
a history of constant, left ear tinnitus.  The examiner also 
opined that the Veteran's tinnitus was not caused by or a 
result of the Veteran's active service.  In support, the 
examiner pointed out that both entry and exit audiograms 
showed normal hearing in all frequencies, bilaterally.  

After a careful review, the Board finds that the weight of 
the evidence is against the Veteran's claim.  

The Veteran's assertions regarding working on the flightline 
in Vietnam are credible and competent evidence of in-service 
acoustic trauma.  See Layno, 6 Vet. App. at 470; Espiritu, 2 
Vet. App. at 494.  

The Veteran, on the other hand, has not asserted a continuity 
of symptomatology since his active service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (a layperson is competent 
to report on the onset and continuity of symptomatology).  

Rather, the Veteran asserted at his November 2008 VA 
examination, and again during his July 2009 Board hearing, 
that he could not recall when his symptoms began.  In fact, 
at no point has he indicated that his symptoms were present 
during active service.  

The Veteran has also not identified a contemporaneous medical 
opinion relating his in-service acoustic trauma to his 
present symptoms, and the record contains no contemporaneous 
descriptions supporting a later medical professional's 
diagnosis or etiology opinion.  

Accordingly, the Veteran's lay statements alone cannot 
constitute competent medical evidence with regard to issue of 
the etiology of his tinnitus.  See Davidson, 581 F.3d at 
1316; Jandreau, 492 F.3d at 1376-77.  

Also weighing against the Veteran's claim is the May 2005 VA 
primary care note showing that the Veteran specifically 
denied any hearing changes.  

Finally, the November 2008 VA examiner's opinion is highly 
probative evidence weighing against the Veteran's claim.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (explaining that it 
is the Board's duty to assess the credibility and probative 
value of medical evidence).  

In this regard, the VA examiner reviewed the entrance and 
exit audiograms contained in the STR, plus the Veteran's 
assertions regarding his in-service and post-service history 
of noise exposure.  This shows that the examiner was fully 
informed of the pertinent history.  

The VA examiner also noted the Veteran's assertions, as 
indicated, that he was unsure as to the date of onset of his 
symptoms.  Based on this information, the examiner stated her 
unequivocal opinion that the Veteran's tinnitus was not 
caused by or a result of his active service.  In explanation, 
the examiner pointed out that the exit audiogram showed 
normal hearing.  

Because it is uncontroverted, factually accurate, fully 
articulated, and based on sound reasoning, the Board finds 
that the VA examiner's opinion is highly probative with 
regard to the issue of the etiology of the Veteran's 
tinnitus.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 
304 (2008).  

In short, the Veteran has not indicated that he had symptoms 
of tinnitus in-service or since his discharge, and the 
medical evidence does not support the Veteran's claim.  
Accordingly, service connection must be denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim, that doctrine is not for application in this case.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for a disability claimed as scarring of 
the left inner thigh is denied.  

Service connection for claimed tinnitus is denied.  



REMAND

With regard to the issues of (1) a compensable initial 
evaluation for the service-connected residual scarring of the 
groin and (2) a compensable initial evaluation for the 
service-connected tinea cruris, status post staphylococcus 
aureus infection, the Board notes that the RO granted service 
connection and assigned a noncompensable evaluation for each 
disorder in a January 2009 rating decision.  

During his July 2009 Board hearing, the Veteran asserted that 
the noncompensable evaluations assigned for the disorders are 
not reflective of their true severity.  He further asserted 
that higher evaluations are warranted.  

The Board finds that the Veteran's July 2009 Board hearing 
testimony constitutes a valid Notice of Disagreement (NOD).  
First, the Veteran's testimony indicated that he disagreed 
with the RO's January 2009 rating decision, and it expressed 
a desire to appeal the issues.  See 38 C.F.R. § 20.201.  

Further, the hearing testimony (and transcript) was received 
by the Board, which had assumed jurisdiction over the 
Veteran's claims file, within one year of the RO's January 
2009 rating decision.  See 38 C.F.R. §§ 20.300, 20.302.  

Therefore, it constitutes a valid NOD initiating appellate 
review of the issues.  See 38 C.F.R. §§ 20.200, 20.201; 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).
 
However, a Statement of the Case (SOC) addressing the issues 
has not yet been issued.  The Board notes that when a 
claimant has filed an NOD and there is no SOC on file for 
those issues, the Board must remand, not refer, the issues to 
the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold, 9 Vet. App. at 130.   

Because the present Veteran filed an NOD disagreeing with the 
RO's January 2009 rating decision but there is no SOC on 
file, a remand is required in order to comply with due 
process requirements.  See Manlincon, 12 Vet. App. at 240- 
241.  

Thereafter, the RO should return the claim to the Board only 
if Veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

After completing any initial development 
deemed warranted based upon a review of 
the entire record, the RO must take the 
appropriate steps to issue the Veteran a 
Statement of the Case (SOC) addressing the 
issues of (1) a compensable initial 
evaluation for the service-connected tinea 
cruris, status post staphylococcus aureus 
infection, and (2) a compensable initial 
evaluation for the service-connected 
residual scarring of the groin.  This must 
include all relevant laws and regulations, 
and a complete description of the 
Veteran's rights and responsibilities in 
perfecting an appeal in these matters.  
Thereafter, if the Veteran files a timely 
Substantive Appeal on either remanded 
issues, the RO should undertake any 
further development and indicated 
adjudication.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


